  Case 20-71228-pmb         Doc 51   Filed 12/23/20 Entered 12/23/20 14:22:09           Desc Main
                                     Document     Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:
                                                  CHAPTER 11
AREU STUDIOS, LLC,
                                                  CASE NO. 20-71228-PMB
         Debtor.

                                   CERTIFICATE OF SERVICE

        This is to certify that on December 22, 2020, the Order and Notice Scheduling WebEx
Confirmation Hearing (Doc. No. 50) (the “Order”) was electronically entered using the Bankruptcy
Court’s Electronic Case Filing program which sends a notice of and an accompanying link to the Order
to the following parties who have appeared in this case under the Bankruptcy Court’s Electronic Case
Filing program:

   •   Matthew R. Brooks matthew.brooks@troutmansanders.com
   •   Henry F. Sewell hsewell@sewellfirm.com, hsewell123@yahoo.com
   •   Shawna Staton shawna.p.staton@usdoj.gov
   •   Thomas R. Walker thomas.walker@fisherbroyles.com

       I hereby certify that on this day I have served a copy of the Order on all parties listed on the
attached mailing matrix via First Class Mail by placing same in a properly addressed envelope with
adequate postage affixed thereon.

       This 23rd day of December, 2020.

                                                   JONES & WALDEN LLC
                                                   /s/ Cameron M. McCord
                                                   Cameron M. McCord
                                                   Georgia Bar No. 143065
                                                   Attorney for Debtor
                                                   699 Piedmont Avenue, NE
                                                   Atlanta, GA 30308
                                                   (404) 564-9300
                                                   cmccord@joneswalden.com
               Case 20-71228-pmb     Doc 51   Filed 12/23/20            Entered 12/23/20 14:22:09      Desc Main
Label Matrix for local noticing          AT&T Document           Page 2 of 3
113E-1                                   c/o Bankruptcy
Case 20-71228-pmb                        4331 Communications Dr. Flr 4W
Northern District of Georgia             Dallas, TX 75211-1300
Atlanta
Wed Dec 23 13:28:35 EST 2020
Areu Studios, LLC                        Bank of America, N.A.
3133 Continental Colony Parkway SW       PO BOX 31785
Atlanta, GA 30331-3109                   TAMPA, FL 33631-3785



Cinelease                                Clayton Robert Barker III                       Corporate Creations Network In
10 Southwoods Pkwy #100                  Law Offices of Robert Barker                    2985 Gordy Parkway, 1st Floor
Atlanta, GA 30354-3733                   4779 Sedberry Hill Court SE                     Marietta, GA 30066-3078
                                         Atlanta, GA 30339-5362


Cushman & Wakefield                      ECS, Inc.                                       Endavo Media & Communications
1180 Peachtree Street NE #3100           15351 West 109th Street                         3423 Piedmont Rd NE
Atlanta, GA 30309-7529                   Lenexa, KS 66219-1201                           Atlanta, GA 30305-1751



                                         Green Fern Tree Service                         Humana
                                         1310 Northshore Drive                           500 West Main Street
                                         Roswell, GA 30076-2816                          Louisville, KY 40202-4268



Internal Revenue Service                                                                 Johnson Controls
P. O. Box 7346                                                                           1350 Northmeadow Pkwy #100
Philadelphia, PA 19101-7346                                                              Roswell, GA 30076-5703



LV Atlanta LLC                           Lawrence & Bundy LLC                            Mary Propes
175 SW 7th St., Suite 2101               1180 W. Peachtree St NW #1650                   MFVDPR, LLC
Miami, FL 33130-2962                     Atlanta, GA 30309-3728                          Charleston, SC 29492



                                         Palmer Productions                              Rene Jongsman
                                         2023 S. Westgate Avenue                         2828 Peachtree #2801
                                         Los Angeles, CA 90025-6118                      Atlanta, GA 30305-5119



Rinehart Security & Consulting           Secretary of the Treasury
2451 Cumberland Pkwy, SE                 15th & Pennsylvania Avenue, NW
Atlanta, GA 30339-6136                   Washington, DC 20200



Sohonet                                  Spot on Content LLC
12950 Culver Blvd, Suite 100             6787 West Tropicana, Suite 233
Los Angeles, CA 90066-6785               Las Vegas, NV 89103-4913
               Case 20-71228-pmb           Doc 51   Filed 12/23/20         Entered 12/23/20 14:22:09   Desc Main
U. S. Securities and Exchange Commission       ULINEDocument           Page 3 of 3
Office of Reorganization                       12575 Uline Drive
Suite 900                                      Pleasant Prairie, WI 53158-3686
950 East Paces Ferry Road, NE
Atlanta, GA 30326-1382

UnitedHealthcare Insurance Company             VSC Fire Security
ATTN: CDM/Bankruptcy                           1780 Corporate Drive, Ste 425
185 Asylum Street                              Norcross, GA 30093-2958
03B
Hartford, CT 06103-3408
